DETAILED ACTION
This action is pursuant to the claims filed on June 10th, 2022. Currently, claims 1-3, 5-24, and 26-27 are pending with claims 1, 3, 8, 10-11 and 13 amended. Below follows a complete non-final action on the merits of claims 1-3, 5-24, and 26-27. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10th, 2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/499,970, 62/499,952, 62/499,954, 62/499,971, 62/499,965, and 62/493,002, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior filed applications fail to provide support for claims 1-3, 5-24, and 26-27. While the prior provisional applications broadly depict a robot and corresponding navigation system that includes a sensor, there is not adequate support in the prior disclosures for the specifics with regards to the navigation and how it functions to control movement of the robotic arm. Accordingly, claims 1-3, 5-24, and 26-27 are not entitled to the benefit of these prior provisional applications and will be awarded the priority date June 20, 2017.
 
Response to Amendment
Applicant is reminded of proper form for amended claims: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented) should go after the claim number and that the text of any added subject matter must be shown by underlining the added text. The Examiner has located and interpreted the new claim limitations such as in claim 1, however Applicant is reminded that other claims should be presented as such, if they have been amended. 

Response to Arguments
Applicant's arguments filed June 10th, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on page 12 that Karni does not teach “ a robotic medial apparatus in which the treatment head is maintained at both a specified angle and a singular distance from the surface of the patient both during treatment and as the treatment head is moving between treatment areas” the Examiner respectfully disagrees on the grounds that Karni at [0086] does detail  “Then, at step 112, the location and orientation of the designated boundary point are stored, for later use in determining the boundary line and corresponding path to be followed by the holder during treatment” and at [0088] “the processes of self-correction of both orientation and contact pressure relative to the skin continue throughout the motion, thereby maintaining proper alignment of the applicator and a safe and effective level of contact pressure throughout the motion” such that the skin treatment tool is located at a predetermined distance at each of the series of locations and throughout travel of the tool therebetween. Additionally, [0009] states “(e) actuating the robotic arm to adjust an orientation of the holder such that an orientation of the applicator relative to the skin is maintained within a predefined range of desired angles” such that it includes both a predetermined distance and predetermined angulation relative to the skin. Therefore, this argument is not persuasive and the Examiner maintains the rejections of claims 1 and 15 and has further explained the rejections. 
Regarding Applicant’s arguments on page 12-13 that no combination of the cited references render claims 5-10 & 16-24 obvious, the Examiner respectfully disagrees on the grounds laid out for claim 1, in which Karni does teach the amended/original limitations and therefore the rejections of the dependent claims are also maintained. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 5: 3; Fig. 7: 18; Fig. 12: 115.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because a reference number is missing from Figure 10: the Stop button (presumably reference no. 101) has an arrow call out but is missing the corresponding number.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities: line 24: “treatement” should read --treatment--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a sensor electrical signal” in line 5 and “a fourth electrical signal” in line 7-8. However, it is unclear if these electrical signals are the same as, in addition to, or different than the sensor electrical signals recited in claim 1. 
Claim 3 recites the limitation "the three sensor electrical signals" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is also rejected by virtue of its dependency on claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karni et al (US PGPUB: 2012/0071794). 
Regarding independent claim 1, Karni discloses a robotic system (Fig. 1: 10) for treating the skin of a patient ([0042]), said system comprising:
a mechanical support device (arm 14) having a support portion (holder 18), said mechanical support device supporting the support portion in a three-dimensional space of three-dimensional locations and in a range of three-dimensional angular orientations (Fig. 1-2; [0042]-[0043], [0060]-[0061]), said mechanical support device being configured to move the support portion in the three-dimensional space and over the range of angulations responsive to electronic control ([0042]-[0043], [0060]-[0061] discuss controller 24 processing outputs from sensors 64 to determine the orientation of holder 18 and applicator 20; where [0086]-[0088] and Fig. 13A-14E display the controller moving the holder 18 to multiple locations and angles); and 
a medical tool (20) supported on the support portion (Fig. 1-2; [0042]) so as to move with the support portion of the mechanical support device ([0016], [0042], Fig. 1-2; 13A-14E), said medical tool having an operative portion directed in an operative direction and configured to interact with the skin of the patient ([0042] “applicator 20 for delivering energy to the skin”); 
a sensor apparatus (Fig 6: 64a-c) for generating sensor electrical signals indicative of a distance and orientation of the operative portion of the tool relative to a part of the skin of the patient with which the tool is interacting ([0042], [0061], [0082]; Fig. 6; Fig. 9-11); and 
a navigation system (Fig. 3: control system 30 and robot system 32) for directing movement of the medical tool (20) via control of movement of the mechanical support device ([0042], [0048]-[0050]);
wherein the navigation system has data defining a sequence of locations on or adjacent the patient ([0079], [0086]-[0087] discuss the system storing data defining location and orientation of a point on the patient), and the navigation system is capable of transmitting commands to the mechanical support device that causes the mechanical support device to move the support portion and the medical tool to said locations in sequence (Fig. 9-11, 13A-14E, [0066]-[0070], [0086]-[0087] display the control system transmitting commands that directs the movement of the mechanical support to the defined locations in sequence);
the navigation system is further capable of receiving the sensor electrical signals and based thereon controlling the mechanical support device so that, at each of the series of locations and throughout travel of the tool therebetween, the skin treatment tool is located at a predetermined distance spaced from the skin region and oriented at a predetermined angulation relative to the skin region.  ([0008]-[0009], [0079], [0086], Fig. 10-13F display the navigation system receiving signals from the sensor to determine the location and orientation of the holder; where the angular orientation (i.e. 0 degree angular orientation) when moved between the defined locations on the patient; [0009]: (e) actuating the robotic arm to adjust an orientation of the holder such that an orientation of the applicator relative to the skin is maintained within a predefined range of desired angles; [0088]: the processes of self-correction of both orientation and contact pressure relative to the skin continue throughout the motion, thereby maintaining proper alignment of the applicator and a safe and effective level of contact pressure throughout the motion; [0086]: Then, at step 112, the location and orientation of the designated boundary point are stored, for later use in determining the boundary line and corresponding path to be followed by the holder during treatment; where maintaining contact pressure and determining the treatment path (by calibrating via boundary points) is maintain the treatment tool at a predetermined distance at a series of locations and throughout travel therebetween).
Regarding dependent claim 2, in view of claim 1, Karni discloses wherein the mechanical support device is a robotic arm made up of segments connected from a proximal end thereof to a distal end thereof (Fig. 2; [0042]). 
Regarding dependent claim 3, in view of claim 1, Karni discloses wherein the medical tool and the sensor apparatus are supported in a housing of a navigation unit fixedly supported on the support portion (Fig. 2-4; [0058]; tool and sensor supported in housing 18 of navigation system 30/32), and wherein the sensor apparatus comprises three sensor units supported in the housing (Fig. 6: 64A, 64B, 64C), each of said sensor units for detecting a respective distance thereof from the skin of the patient and for producing a sensor electrical signal indicative of said distance ([0042],[0060]-[0061]), the navigation unit for transmitting to the navigation system each of said sensor electrical signals ([0042],[0060]-[0061]; Fig. 3: 24) or a fourth electrical signal derived from the three sensor electrical signals and indicative of the distance and orientation of the medical tool relative to the patient. 
Regarding dependent claim 11, in view of claim 3, Karni further discloses wherein the three sensor units of the sensor apparatus are supported rotatively distributed around the medical tool about an axis of the operative direction thereof ([0060]; Fig. 6), the sensor units each including a laser system for detecting the respective distance of the sensor unit to skin of the patient ([0042], [0058], [0060], [0082]; Fig. 6).
Regarding dependent claim 12, in view of claim 1, Karni further discloses wherein the sequence of locations defines a trajectory ([0047], [0068]; Fig. 9: 74, 76) and a duration of time within which the medical tool is to travel through said sequence of locations ([0071], [0075]; Fig. 9: 76, 78).
Regarding dependent claim 13,  in view of claim 1, Karni further discloses wherein the navigation system is capable of controlling movement of the robotic arm based on manually entered command signals received from a user at a remote location ([0066], [0079]; Fig 1), and the navigation system is further capable of moving the robotic arm so as to maintain the distance and orientation of the medical tool with respect to the patient's skin irrespective of any commands from the remote user that conflict therewith ([0008], [0059]; Fig. 13A-14E).
Regarding dependent claim 14, in view of claim 1, Karni discloses wherein the predetermined orientation is normal to the skin of the patient ([0086]; Fig. 12B).
Regarding independent claim 15, Karni discloses a method for treating a skin region of a patient (abstract; Fig. 1: 12; [0042]), said method comprising: 
scanning the skin region of the patient so as to derive three-dimensional data defining a surface contour of the skin region ([0069]-[0071]; [0086]; Fig. 11: 108); 
determining a sequence of points on the skin region at which treatment is to be applied ([0068]-[0069]; Fig. 9: 72, 74); 
providing a robotic apparatus (32) movably supporting a skin treatment tool (20) in a range of positions and angular orientations responsive to electrical control signals ([0016], [0042]-[0043], [0060]-[0061] discuss controller 24 processing outputs from sensors 64 to determine the orientation of holder 18 and applicator 20; where [0086]-[0088] and Fig. 13A-14E display the controller moving the holder 18 to multiple locations and angles), said skin treatment tool having a sensor apparatus ([0042]; Fig 6: 64a-c); 
performing the treatment of the skin region with the skin treatment tool ([0042]), wherein the -6-skin treatment tool is moved to the sequence of points by the robotic apparatus and wherein, in each of the locations, an operative effect of the tool is directed to a respective location that corresponds to a respective one of the points (Fig. 9-11, 13A-14E, [0066]-[0070], [0086]-[0087] display the control system transmitting commands that directs the movement of the mechanical support to the defined locations in sequence);
determining continually during the treatment a relative distance of the tool from the skin region of the patient and an orientation of the tool relative to the skin region of the patient based on electrical signals from the sensor apparatus ([0042], [0061], [0082]; Fig. 6; Fig. 9-11); and 
controlling movement of the robotic apparatus based on the electrical signals so that, at each of the series of locations and throughout travel of the tool therebetween, the skin treatment tool is located at a predetermined distance spaced from the skin region and oriented at a predetermined angulation relative to the skin region ([0008]-[0009], [0079], [0086], Fig. 10-13F display the navigation system receiving signals from the sensor to determine the location and orientation of the holder; where the holder is returned to its ready positioned (predetermined distance from skin) and angular orientation (i.e. 0 degree angular orientation) when moved between the defined locations on the patient; [0009]: (e) actuating the robotic arm to adjust an orientation of the holder such that an orientation of the applicator relative to the skin is maintained within a predefined range of desired angles; [0088]: the processes of self-correction of both orientation and contact pressure relative to the skin continue throughout the motion, thereby maintaining proper alignment of the applicator and a safe and effective level of contact pressure throughout the motion; [0086]: Then, at step 112, the location and orientation of the designated boundary point are stored, for later use in determining the boundary line and corresponding path to be followed by the holder during treatment; where maintaining contact pressure and determining the treatment path (by calibrating via boundary points) is maintain the treatment tool at a predetermined distance at a series of locations and throughout travel therebetween). 
Regarding independent claim 26, Karni discloses a method for robotic treatment of a skin region of a patient (abstract; Fig. 1: 12; [0042]), said method comprising: 
determining a sequence of points on the skin region at which treatment is to be applied ([0068]-[0069]; Fig. 9: 72, 74); 
providing a robotic apparatus (32) movably supporting a skin treatment tool (20) in a range of positions and angular orientations responsive to electrical control signals ([0016], [0042]-[0043], [0060]-[0061] discuss controller 24 processing outputs from sensors 64 to determine the orientation of holder 18 and applicator 20; where [0086]-[0088] and Fig. 13A-14E display the controller moving the holder 18 to multiple locations and angles), said skin treatment tool having a sensor apparatus ([0042]; Fig 6: 64a-c); 
performing the treatment of the skin region with the skin treatment tool ([0042]), wherein the -6-treatment includes moving the to the skin treatment tool is moved to the sequence of points by the robotic apparatus, and wherein, in each of the locations, an operative effect of the tool is directed to a respective location that corresponds to a respective one of the points (Fig. 9-11, 13A-14E, [0066]-[0070], [0086]-[0087] display the control system transmitting commands that directs the movement of the mechanical support to the defined locations in sequence);
continually determining during the treatment a relative distance of the tool from the skin region of the patient ([0042], [0061], [0082]; Fig. 6; Fig. 9-11); and 
controlling movement of the robotic apparatus based on the electrical signals so that, at all times throughout travel of the tool between locations of the sequence of locations, the skin treatment tool is positioned spaced from the skin region at a predetermined distance ([0008]-[0009], [0079], [0086], Fig. 10-13F display the navigation system receiving signals from the sensor to determine the location and orientation of the holder; where the holder is returned to its ready positioned (predetermined distance from skin) when moved between the defined locations on the patient). 
Regarding dependent claim 27, in view of claim 26, Karni further discloses wherein the determining of the relative distance is accomplished using sensors ([0042]; Fig 6: 64a-c) mounted adjacent the tool on the robotic apparatus (Fig. 6).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Karni et al (UD PGPUB: 2012/0071794) in view of Okazaki et al (US PGPUB: 2011/0218676). 
Regarding dependent claim 5, in view of claim 1, Karni does not explicitly disclose wherein the data defines a Cartesian coordinate system and the navigation system uses data derived from the sensor electrical signals defining a desired portion of the medical tool in Cartesian coordinates, and wherein the navigation system is capable of performing an inverse kinematics determination in a control loop so as to determine the desired position of the segments of the robotic arm so as to place the medical tool in the desired position. 
However, Okazaki discloses a control device and robot arm for human contact (Fig. 1: 101): wherein the data defines the locations in a Cartesian coordinate system and the navigation system uses data derived from the sensor electrical signals defining a desired position of the medical tool in Cartesian coordinates ([0126]), and wherein the navigation system is capable of performing an inverse kinematics determination in a control loop so as to determine desired positions of the segments of the robotic arm so as to place the medical tool in the desired position ([0126]; Fig. 2: 108). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni with the Cartesian coordinate system and inverse kinematics of Okazaki as a means to orient a robotic arm and precisely control the movements of said arm to ensure both safety and precision ([0017]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Karni et al (US PGPUB: 2012/0071794) in view of Wu et al (US PGPUB: 2014/0088410), further in view of Wang (CN-103817687-A; note page numbers in citation correspond to the attached PDF translation). 
Regarding dependent claim 6, in view of claim 1, Karni discloses wherein the support portion (18) is on the distal end of the robotic arm (14; see Fig. 1-2), but does not explicitly disclose wherein the robotic arm has at least six degrees of freedom provided by relative rotation of the segments to each other and an accuracy of movement of the distal end and the support portion that is within a tolerance that is no more than 0.009 inches, and wherein the rotation of the segments is about joints therebetween at a speed of at least 180 degrees per second.
 However, Wu discloses a robotic control arm (abstract; Fig. 1), wherein the robotic arm has at least six degrees of freedom (abstract; [0126]) provided by relative rotation of the segments to each other and an accuracy of movement of the distal end and the support portion that is within a tolerance that is no more than 0.009 inches ([0075], [0120]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni to incorporate wherein the robotic arm has at least six degrees of freedom provided by relative rotation of the segments to each other and an accuracy of movement of the distal end and the support portion that is within a tolerance that is no more than 0.009 inches. This configuration provides the benefit of a safety factor to mitigate error and stop a procedure if the tolerance is exceeded by the robotic device (Wu, [0115], [0122]).
Further, the combination does not explicitly disclose wherein the rotation of the segments is about joints therebetween at a speed of at least 180 degrees per second.
However, Wang discloses a surgical robot (abstract) where the segments are rotated about joints at a speed of at least 180 degrees per second (p. 2; p. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Karni to incorporate the speed of at least 180 degrees per second of Wang. This configuration provides the benefit of increased working range and reduced industrial robot work dead band (p. 2).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Karni et al (US PGPUB: 2012/0071794) in view of Panescu et al (US PGPUB: 2017/0172662).  
Regarding dependent claim 7, in view of claim 1, although Karni discloses an energy treatment tool, it does not explicitly disclose wherein the medical tool is selected from the group consisting of a scalpel, scissors, and an electrocauterizer. 
However, Panescu teaches a robotic surgical system comprising a medical tool (2506) selected from the group consisting of a scalpel ([0132]), scissors ([0132]), and an ([0132]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni with the tool group of Panescu in order to meet the various required functions performed during a surgical operation ([0132]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of Ross (US PGPUB: 2016/0262827). 
Regarding dependent claim 8, in view of claim 1, although Karni discloses a skin treatment energy tool, Karni does not explicitly disclose wherein the medical tool is a microneedle skin-treatment tool with an array of movable microneedles configured to be inserted into the skin of a patient.
However, Ross discloses a medical tools compatible with robotic arms (Fig. 8; [0034]), wherein the medical tool is a microneedle skin-treatment tool with an array of movable microneedles -4-configured to be inserted into the skin of a patient ([0027]; Fig. 2A: 132). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni with the microneedles of Ross. This configuration provides the benefit of enabling a clinician to facilitate quick and accurate transections, thereby maximizing lung reserve while effectively removing unhealthy tissue. ([0004]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of McMillan et al (US PGPUB: 2013/0296737). 
Regarding dependent claim 9, in view of claim 1, although Karni discloses an energy skin treatment tool, Karni does not explicitly disclose wherein the medical tool is a gas plasma skin treatment tool. 
However, McMillan discloses a robotic surgical system to be used with various medical tools ([0009]), wherein the medical tool is a gas plasma skin treatment tool ([0009], [0065]; Fig. 4: 150). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni with the gas plasma skin treatment tool of McMillan as this is a known technique to perform coagulation ([0065]).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of Yeung et al (USPGPUB: 2016/0157948)
Regarding dependent claim 10, in view of the combination of claim 1, Karni does not explicitly disclose wherein the system has a high definition video camera supported adjacent the tool, said camera being directed toward the treatment area of the tool for transmitting video thereof. 
However, Yeung teaches a robotic surgical arm ([0006]; Fig. 1: 1), wherein the system has a high definition video camera supported adjacent the tool ([0075]; Fig. 3B: 227), said camera being directed toward the treatment area of the tool for transmitting video thereof ([0075]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni with the video camera of Yeung so that a surgical team may remotely monitor and control the surgical robot ([0075]), thereby increasing the accuracy and safety of the procedure.
Claims 16, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of Hodorek et al (US PGPUB: 2007/0066917). 
Regarding dependent claim 16, in view of claim 15, Karni does not explicitly disclose wherein the method further comprises performing a simulation of the treatment prior to performing the treatment using the sequence of points, and displaying a video of the simulation to a user, and responsive to the user approval of the sequence of points of the simulation, performing the treatment with the tool being moved in sequence through locations corresponding to the sequence of points.
However, Hodorek discloses a robotic surgical system ([0043]; Fig. 7: 84), further comprising performing a simulation of the treatment prior to performing the treatment using the sequence of points ([0041]; Fig. 8B: 236), and displaying a video of the simulation to a user ([0013]; Fig. 5), and responsive to the user approval of the sequence of points of the simulation, performing the treatment with the tool being moved in sequence through locations corresponding to the sequence of points ([0041]; Fig. 8B: 240, 242). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Karni to incorporate the step of performing a simulation of Hoderek. This configuration provides the benefit of a trial and error procedure to be visualized by the surgeon before proceeding ([0007]). 
Regarding dependent claim 22, in view of the combination of claim 16, Karni further discloses wherein the sensor apparatus comprises three sensor units (Fig. 6: 64A, 64B, 64C) supported distributed around the tool equally around an axis of the operative direction of the tool ([0060]; Fig. 6), the sensor units each including a laser system detecting a respective distance of the sensor unit to skin of the patient ([0042], [0058], [0060], [0082]; Fig. 6).
Regarding dependent claim 24, in view of the combination of claim 16, Karni further discloses wherein the sequence of points is determined from a historical sequence of points stored in a computer- accessible library of historical procedures ([0086]; Fig. 11: 112).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of Hodorek et al (US PGPUB: 2007/0066917), further in view of Wu et al (US PGPUB: 2014/0088410) and Wang (CN-103817687-A; note page numbers in citation correspond to the attached PDF translation). 
Regarding dependent claim 17, in view of the combination of claim 16, Karni discloses wherein the robotic apparatus is a robotic arm (14) made up of segments connected from a proximal end thereof to a distal end thereof (Fig. 2; [0042]); wherein the support portion (18) is on the distal end of the robotic arm (14; see Fig. 1-2), but does not explicitly disclose wherein the robotic arm has at least six degrees of freedom provided by relative rotation of the segments to each other and an accuracy of movement of the distal end and the support portion that is within a tolerance that is no more than 0.009 inches.
However, Wu discloses a robotic control arm (abstract; Fig. 1), wherein the robotic arm has at least six degrees of freedom (abstract; [0126]) provided by relative rotation of the segments to each other and an accuracy of movement of the distal end and the support portion that is within a tolerance that is no more than 0.009 inches ([0075], [0120]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni to incorporate wherein the robotic arm has at least six degrees of freedom provided by relative rotation of the segments to each other and an accuracy of movement of the distal end and the support portion that is within a tolerance that is no more than 0.009 inches. This configuration provides the benefit of a safety factor to mitigate error and stop a procedure if the tolerance is exceeded by the robotic device (Wu, [0115], [0122]).
Further, the combination does not explicitly disclose wherein the rotation of the segments is about joints therebetween at a speed of at least 180 degrees per second.
However, Wang discloses a surgical robot (abstract) where the segments are rotated about joints at a speed of at least 180 degrees per second (p. 2; p. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Karni to incorporate the speed of at least 180 degrees per second of Wang. This configuration provides the benefit of increased working range and reduced industrial robot work dead band (p. 2).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of Hodorek et al (US PGPUB: 2007/0066917), further in view of Panescu et al (US PGPUB: 2017/0172662).  
Regarding dependent claim 18, in view of the combination of claim 16, although Karni discloses an energy treatment tool, it does not explicitly disclose wherein the skin treatment tool is selected from the group consisting of a scalpel, scissors, and an electrocauterizer.
However, Panescu teaches a robotic surgical system comprising a medical tool (2506) selected from the group consisting of a scalpel ([0132]), scissors ([0132]), and an ([0132]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni and Hodorek with the tool group of Panescu in order to meet the various required functions performed during a surgical operation ([0132]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of Hodorek et al (US PGPUB: 2007/0066917), further in view of Ross (US PGPUB: 2016/0262827).
Regarding dependent claim 19, in view of the combination of claim 16, although Karni discloses a skin treatment energy tool, Karni does not explicitly disclose wherein the medical tool is a microneedle skin-treatment tool with an array of movable microneedles configured to be inserted into the skin of a patient.
However, Ross discloses a medical tools compatible with robotic arms (Fig. 8; [0034]), wherein the medical tool is a microneedle skin-treatment tool with an array of movable microneedles -4-configured to be inserted into the skin of a patient ([0027]; Fig. 2A: 132). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni and Hodorek with the microneedles of Ross. This configuration provides the benefit of enabling a clinician to facilitate quick and accurate transections, thereby maximizing lung reserve while effectively removing unhealthy tissue. ([0004]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of Hodorek et al (US PGPUB: 2007/0066917), further in view of McMillan et al (US PBPUG: 2013/0296737). 
Regarding dependent claim 20, in view of the combination claim 16, although Karni discloses an energy skin treatment tool, Karni does not explicitly disclose wherein the medical tool is a gas plasma skin treatment tool. 
However, McMillan discloses a robotic surgical system to be used with various medical tools ([0009]), wherein the medical tool is a gas plasma skin treatment tool ([0009], [0065]; Fig. 4: 150). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni and Hodorek with the gas plasma skin treatment tool of McMillan as this is a known technique to perform coagulation ([0065]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of Hodorek et al (US PGPUB: 2007/0066917), further in view of Yeung et al (USPGPUB: 2016/0157948). 
Regarding dependent claim 21, in view of the combination of claim 1, Karni does not explicitly disclose wherein the system has a high definition video camera supported adjacent the tool, said camera being directed toward the treatment area of the tool and transmitting video thereof. 
However, Yeung teaches a robotic surgical arm ([0006]; Fig. 1: 1), wherein the system has a high definition video camera supported adjacent the tool ([0075]; Fig. 3B: 227), said camera being directed toward the treatment area of the tool and transmitting video thereof ([0075]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni and Hodorek with the video camera of Yeung so that a surgical team may remotely monitor and control the surgical robot ([0075]), thereby increasing the accuracy and safety of the procedure.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Karni et al (US PGPUB: 2012/0071794) in view of Hodorek et al (US PGPUB: 2007/0066917), further in view of Okazaki et al (US PGPUB: 2011/0218676). 
Regarding dependent claim 23, in view of the combination of claim 22, Karni does not explicitly disclose wherein the controlling of the robotic apparatus includes using a computer applying inverse kinematics to data derived from the sensor units of the sensor apparatus so as to derive data for desired rotational positions of parts of the robotic apparatus, and determining therefrom torque commands sent to the robotic apparatus using a control loop.
However, Okazaki discloses a control device and robot arm for human contact (Fig. 1: 101), the controlling of the robotic apparatus includes using a computer applying inverse kinematics to data derived from the sensor units of the sensor apparatus so as to derive data for desired rotational positions of parts of the robotic apparatus ([0126]; Fig. 2: 108); and determining therefrom torque commands ([0141]; Fig. 2: 45) sent to the robotic apparatus using a control loop ([0146], [0169]; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the robotic system of Karni and Hodorek with the inverse kinematics and torque commands of Okazaki as a means to orient a robotic arm and precisely control the movements of said arm to ensure both safety and precision ([0017]).

Conclusion                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794              

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794